DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant submitted remarks in response to the latest Office action on 7 April 2021.  Therein, Applicant amended claims 1-9, 11-13 and 15; Applicant cancelled claim 10.  No claims were newly added.  The submitted claims have been entered and are considered below.  

	Response to Amendments/Arguments
Applicant’s arguments with respect to the claims rejected under 35 U.S.C. 102 and 103 have been considered but are not persuasive.   
Applicant asserts that the threshold of the prior art does not read on the claimed “difference between the first and second fuel efficiencies are smaller than other segments of the trip”.   Examiner does not agree.  Cronin teaches that a difference is determined from a first and second cost.  These costs are equivalent to the fuel efficiencies.   Further, the difference between the first and second cost is then compared to a threshold.  In Cronin, the difference is taught to be greater than the threshold; in the claimed invention, the difference between the first and second efficiencies is also subject to a comparison.   The difference between the first and second efficiencies is compared to a difference that should be “smaller”. Based on that difference, the mode switch is made (difference > small difference).  This is equivalent to Cronin, as Cronin teaches that difference > threshold, the vehicle switches modes.  In Cronin, the threshold is disclosed to be a value of cost or a percentage of cost.  The value of the threshold is to be smaller than the difference, a mode switch is made; and is functionally equivalent to 
The language used may be different, but the functionality is the same, as both switch between automatic and manual driving based on the comparison taught above by the prior art of record.    

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 13 and 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cullinane, et al. (U.S. Patent Publication No. 2014/0156133).
Referring to claim 13, Cullinane discloses a vehicle control system comprising: one or more processors configured to determine an operating parameter of a vehicle system (see paras. 0005, 0064-0067), the one or more processors configured to automatically switch control of the vehicle system between automatic control and manual control based on the operating parameter (see paras. 0005, 0064-0067, 0097), wherein the operating parameter is one or more of a route grade, a cant of a route, a throttle change of the vehicle system, or an availability of independent distributed power in the vehicle 
Regarding claim 14, Cullinane further discloses wherein the one or more processors also are configured to switch control of the vehicle system between automatic control and manual control based on a parameter of a route (see para. 0048).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-9, 12, 15, 16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cullinane, et al. (U.S. Patent Publication No. 2014/0156133) in view of Cronin, et al. (U.S. Patent Publication No. 2018/0203455).   
For claim 1, Cullinane teaches a system comprising: one or more processors (see Fig. 1, #120, Fig 10, #1016) configured to determine one or more automatic-permissible regions of a trip of a vehicle system where automated control of the vehicle system is permitted (see para. 0052) and one or more manual control regions of the trip where manual control of the vehicle system is permitted (see para. 0052).  Cullinane does not explicitly disclose the next limitations.  
A teaching from Cronin discloses the one or more manual control regions of the trip determined by comparing first fuel efficiencies of the vehicle system being automatically controlled according to a trip plan with second fuel efficiencies of the vehicle system being manually controlled according to the trip plan (see paras. 0146-0148, 0174, 0180), the one or more processors configured to determine the one or more manual control regions as segments of the trip where differences between the first fuel efficiencies and the second fuel efficiencies are smaller than other segments of the trip (see para. 0292-0294, the first and second costs must be greater than a threshold is equivalent to the difference between the first and second efficiencies, as the differences is greater than the smaller differences); and wherein the one or more processors also are configured to control transition of the vehicle system 
Regarding claim 3, Cronin further discloses wherein the one or more processors are configured to determine the one or more automatic-permissible regions of the trip based on one or more of a grade of the route, a cant of the route, notch changes of the vehicle system, historical alertness data of the operator, or transitions in speed limits (see paras. 027-0228).
Regarding claim 4, Cronin further teaches wherein the one or more processors are configured to determine the one or more automatic-permissible regions of the trip based on a trend in one or more of operational settings of the vehicle system, operator alertness, weather conditions or terrain of the route (see paras. 0107, 0281).  
Referring to claim 5, Cullinane further discloses wherein the one or more processors are configured to determine a threshold of one or more parameters of the route, operational parameters of the vehicle system, or trip parameters of the trip plan (see para. 0067); wherein the one or more processors are configured to prohibit switching operation between manual control of the vehicle system and automatic control of the vehicle system responsive to the threshold of the one or more parameters of the route, the operational parameters of the vehicle system, or the trip parameters of the trip plan being exceeded by the route, the vehicle system, or the trip plan (see para. 0067). 

For claim 7, Cullinane further teaches wherein the one or more processors are configured to determine the one or more automatic-permissible regions based on an alertness of the operator of the vehicle system (see para. 0071).  
With reference to claim 8, Cullinane further discloses wherein the one or more processors are configured to determine the one or more permissible regions by determining one or more terrain characteristics at one or more different locations, different times, or different distances along one or more routes (see para. 0067), and  identifying one or more locations where changes in one or more terrain characteristics of the route traveled by the vehicle system are reduced relative to one or more other locations (see paras. 0066-0067, weather changes change characteristics).  
For claim 9, it is rejected based on the reasoning and citations provided above for claim 1.   
With regards to claim 12, Cronin further teaches monitoring an alertness of an operator of the vehicle system using one or more processors, wherein control of the vehicle system is switched between automatic control and manual control based on the alertness of the operator that is monitored (see paras. 0107, 0281). 
Referring to claim 15, Cronin further discloses wherein the one or more processors are configured to determine an expected plan for manual control of the vehicle system to travel at an upper limit of the routes (see paras. 0151-0156).  Cronin does not explicitly disclose that the upper limit is a 
Continuing with the claim, Cronin further discloses the one or more processors also configured to determine a consumption plan for automatic control of the vehicle system to cause the vehicle system to consume less fuel than the expected plan (see para. 0158).
With reference to claim 16, Cronin further discloses wherein the one or more processors are configured to switch between automatic control and manual control of the vehicle system based on a comparison of the expected plan and the consumption plan (see paras. 0157-0158).
Regarding claim 18, Cronin further teaches wherein the one or more processors are configured to identify a fuel consumption difference between traveling according to the expected plan and traveling according to the consumption plan (see paras. 0151-0158), the one or more processors configured to switch between automatic control and manual control of the vehicle system based on the fuel consumption difference (see paras. 0151-0158).
For claim 19, Cullinane teaches wherein the vehicle system is one or more automobiles (see para. 0029).  
Referring to claim 20, Cullinane further teaches wherein the vehicle system is one or more rail vehicles (see para. 0029).  
Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Cullinane, et al. (U.S. Patent Publication No. 2014/0156133) and Cronin, et al. (U.S. Patent Publication No. .
For claims 2 and 11, Cullinane does not explicitly disclose the claimed limitation.  A teaching from Kumar discloses wherein the one or more processors are configured to determine the one or more automatic-permissible regions by determining one or more locations where changes in the throttle setting of the vehicle system are smaller than one or more other locations (see para. 0194).  It would have been obvious to one of ordinary skill in the art to modify Cullinane to include the teaching of Kumar based on the motivation of limited skills being acceptable while the autonomous, and/or automatic, controller is controlling the powered vehicles, times will arise where operators may have to take control of the powered vehicles. Therefore, a need still exists to ensure that experienced operators retain their skills and to train novice operators to ensure that they develop the requisite skills.

Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Examiner also stated at the end of the previous rejection that Applicant is considered to have implicit knowledge of the entire disclosure once a reference has been cited and specific figures, columns and lines should not be considered limiting to reference in any way.  Taking the entire reference the Examiner contends that the art supports the new rejection of the currently amended claims.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D TISSOT whose telephone number is (571)270-3439.  The examiner can normally be reached on 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 

/ADAM D TISSOT/               Primary Examiner, Art Unit 3663